 1                                                       THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 8
 9   UNITED STATES OF AMERICA,                           )   No. CR18-5044 RAJ
                                                         )
10                       Plaintiff,                      )
                                                         )   ORDER GRANTING MOTION FOR
11                  v.                                   )   TEMPORARY MODIFICATION OF
                                                         )   APPEARANCE BOND
12   KAYLA ANN JENSEN,                                   )
                                                         )
13                       Defendant.                      )
14
15              THIS MATTER has come before the Court on the unopposed emergency motion
16   for temporary modification of Kayla Jensen’s appearance bond in order to allow her to
17   travel to Prineville, Oregon, to attend her aunt’s funeral and visit with family from
18   August 28, 2019, to August 30, 2019. The Court has considered the motion and records
19   in this case.
20              IT IS NOW ORDERED that Defendant’s Motion (Dkt. #136) is GRANTED.
21   Kayla Jensen’s appearance bond is temporarily modified to allow her to travel to
22   Prineville, Oregon between August 28, 2019, to August 30, 2019, as specified in the
23   motion. Ms. Jensen’s curfew condition is suspended during this time. Ms. Jensen shall
24   provide Probation with information regarding her hotel and any other requested
25   information.
26   ///

           ORDER GRANTING MOTION FOR                                  FEDERAL PUBLIC DEFENDER
           TEMPORARY MODIFICATION OF                                       1331 Broadway, Suite 400
           APPEARANCE BOND                                                       Tacoma, WA 98402
           (United States v. Jensen, CR18-5044RAJ) - 1                               (253) 593-6710
 1        All other conditions of Ms. Jensen’s bond shall remain in full force and effect.
 2        DATED this 23rd day of August, 2019.
 3
 4
                                                    A
                                                    The Honorable Richard A. Jones
 5
                                                    United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     ORDER GRANTING MOTION FOR                                FEDERAL PUBLIC DEFENDER
     TEMPORARY MODIFICATION OF                                     1331 Broadway, Suite 400
     APPEARANCE BOND                                                     Tacoma, WA 98402
     (United States v. Jensen, CR18-5044RAJ) - 2                             (253) 593-6710
